Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 19-22, 24-25, 29, 34-36, 40-41, 43-49, 55, 57, 59, 93, 101, 107, 110, 113, 131-132 and 136 are pending.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements filed 6/24/21, 11/23/21 and 3/7/22 have been considered.  Initialed copies are enclosed.

Election/Restrictions
Applicant's election with traverse of  Group I and the election of the following species is acknowledged.  
Polymer: Klebsiella capsular polysaccharide
 Complementary affinity molecule pair: biotin/biotin-binding protein
Antigenic polysaccharide: Pseudomonas
Polypeptide antigen: P. aeruginosa flagellin subtype B
Vaccine composition of claim 57(h)
species (h) from claim 57.


The traversal is on the ground(s) that Shirwan does not disclose an antigenic polysaccharide conjugated to a polymer and that 4-1BBL is not an antigen as defined in the specification and (i) an antigen that elicits an immune response; and/or (ii) an agent that binds to a T cell receptor (e.g. when represented by an MHC molecule) or to an antibody. Applicants argue that Shirwan describes 4-1BBL as co-stimulatory polypeptide, which is a ligand that delivers a co-stimulatory signal upon binding to its receptor and thus is different from an antigen and thus 4-1BBL does not comprise an antigenic polysaccharide conjugated to a polymer.
  This is not found persuasive because with respect to lack of unity amongst Groups I-VI and VIII, the cited reference is substituted for another reference after further consideration of the prior art.
Groups I-VI  and VIII lack unity of invention because even though the inventions of these groups require the technical feature of an immunogenic composition comprising (i) a backbone polymer comprising a polymer and one or more antigenic polysaccharide conjugated to the polymer; and (ii) one or more polypeptide antigens non-covalently complexed with the polymer or the antigenic polysaccharide, this technical feature does not contribute over the prior art in view of Malley et al. WO 2012/155053 11/15/212, cited in IDS.
Malley et al disclose a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer i.e. the polymer is chimeric polymer comprising more than one type of polymer and there is no limit to the amount of different types of polymers which can be used in a single MAPS backbone entity (see paragraph 138) wherein the polymers are well known antigenic polysaccharides from pathogens (see table 1  paragraph 129) and (ii) one or more polypeptide antigens non-covalently complexed (paragraph 182-192) with the chimeric polysaccharide polymer (see table 1  paragraph 129, paragraph 130-139, 148-181).

The requirement is still deemed proper and is therefore made FINAL.

Claims 22, 35, 40, 43, 45, 55, 59, 101, 107, 110, 113, 131-132 and 136 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in Paper No. 20220104.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 24-25, 29, 34 and 93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malley et al. WO 2012/155053 11/15/212 cited in IDS.
Claim 1: Malley et al disclose a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer i.e. the polymer is chimeric 
Claim 19:  Malley et al disclose that the capsular polysaccharide is a capsular polysaccharide from a gram negative or gram positive polysaccharide such as  Pseudomonas.
Claim 24: Malley et al disclose that the one or more polypeptide antigens are non-covalently complexed with the polymer or one or more antigenic polysaccharides by formation of at least one complementary affinity-molecule pair comprising a first affinity molecule associated with the polymer or one or more antigenic polysaccharide and (ii) a complementary affinity molecule associated with one or more polypeptide antigens. See paragraph 175 and paragraph 182.
Claim 25: Malley et al disclose that the complementary affinity-molecule pair is  biotin/biotin binding protein. See paragraph 183.
Claim 29: Malley et al disclose that the first affinity molecule is  cross-linked or covalently bonded to the polymer and/or the one or more antigenic polysaccharides. See paragraph 185 and 187.
Claim 34: Malley et al disclose that the one or more antigenic polysaccharides is from Pseudomonas. See paragraph 129.
Claim 93: Malley et al disclose a pharmaceutical composition comprising one or more of the immunogenic compositions and a pharmaceutically acceptable carrier. See paragraph 253.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and  19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malley et al. WO 2012/155053 11/15/212 in view of Campbell et al. Clinical Infectious Disease 1996; 23:179-181 and Beurret et al. Carbohydrate Research volume 157, pages 13-25 December 1986.

 Claim 1: Malley et al disclose a backbone polymer comprising a polymer (an antigenic polysaccharide) and one or more antigenic polysaccharides conjugated to the polymer i.e. the polymer is chimeric polymer comprising more than one type of 
Claim 19:  Malley et al disclose that the capsular polysaccharide is a capsular polysaccharide from a gram negative or gram positive polysaccharide.
Malley et al does not disclose that the capsular polysaccharide from a Klebsiella capsular polysaccharide or Klebsiella spp K19 capsular polysaccharide as it pertains to claims 19-21.
Campbell et al disclose Klebsiella capsular polysaccharides from 24 K types and  Beurret et al disclose the Klebsiella capsular polysaccharide from K19.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention was made that any of the  Klebsiella capsular polysaccharide or combination thereof of those disclosed by Campbell et al and Beurret et al can be used as the polymer of Malley et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Malley et al disclose that the MAPS (Multiple Antigen Presenting System) is flexible and versatile and the polymer is a naturally occurring polymer such as a polysaccharide of gram bacteria or gram negative bacteria or any polysaccharide of prokaryotic origin. See paragraphs 127-131, 138, 140.

Claims 1, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malley et al. WO 2012/155053 11/15/12 in view of Kowarik et al. WO2015/158403 10/22/15.
 Claim 1: Malley et al disclose a backbone polymer comprising a polymer i.e. an antigenic polysaccharide and one or more antigenic polysaccharides conjugated to the polymer i.e. the polymer is chimeric polymer comprising more than one type of polymer 
Claim 34: Malley et al disclose that the one or more antigenic polysaccharides are from Pseudomonas. See paragraph 129.
Malley et al does not disclose that the polysaccharide polymer is from Pseudomonas comprise a P. aeruginosa OPS of type O1, O2, O3, O4, O5, O6, O10, O11, O12 or a combination thereof as it pertains to claim 36.
Kowarik et al disclose O antigens from P. aeruginosa wherein the O antigens comprise O1, O2, O3, O4, O5, O6, O10, O11, O12. See paragraph 17, 23 and 101-104.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that any of the O antigens of P. aeruginosa or  combination thereof disclosed by Kowarik et al  can be used as the Pseudomonas polymer of Malley et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Malley et al disclose that the MAPS (Multiple Antigen Presenting System) is flexible and versatile and the polymer presented by the MAPS system can be a naturally occurring polymer such as a Pseudomonas polysaccharide. See paragraphs 127-131, 138, 140).

Claims 1 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malley et al. WO 2012/155053 11/15/12 cited in IDS in view of Simon et al. WO 2016/044773 3/24/2016 cited in IDS.
Claim 1: Malley et al disclose a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer i.e. the polymer is chimeric polymer comprising more than one type of polymer and there is no limit to the amount of different types of polymers which can be used in a single MAPS backbone entity (see 
Malley et al does not disclose that the antigen is Pseudomonas aeruginosa flagellin subtype A or subtype B or an immunogenic fragment thereof.
Simon et al disclose that pseudomonas aeruginosa flagella are well established virulence factors and protective antigens against Pseudomonas aeruginosa infections. See page 7 last paragraph. Simon et al disclose that  flagellin type A (FlaA) and antigenic fragment thereof and flagellin type B (FlaB). See paragraph 22 first paragraph.
It would have been prima facie obvious to a person of ordinary skill as of the effective filing that any P. aeruginosa flagellin type A or type B disclosed by Simon et al  can be used as bacterial protein Malley et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Malley et al disclose that the MAPS (Multiple Antigen Presenting System) is flexible and versatile and can be used to present bacterial antigens such as from Pseudomonas (see paragraph 129 and paragraph 156) and Simon et al disclose that Pseudomonas aeruginosa flagella are well established virulence factors and protective antigens against Pseudomonas aeruginosa infections.


Claims 1, 44, 46, 47 and 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Malley et al. WO 2012/155053 11/15/12 in view of Beurret et al. Carbohydrate Research volume 157, pages 13-25 December 1986 and Kowarik et al. Wo 2015/158403 10/22/15.
 Claim 1: Malley et al disclose a backbone polymer comprising a polymer and one or more antigenic polysaccharides conjugated to the polymer i.e. the polymer is chimeric polymer comprising more than one type of polymer and there is no limit to the amount of different types of polymers which can be used in a single MAPS backbone entity and can 
Malley et al disclose that the one or more polypeptide antigens are non-covalently complexed with the polymer or one or more antigenic polysaccharides by formation of at least one complementary affinity-molecule pair comprising a first affinity molecule associated with the polymer or one or more antigenic polysaccharide and (ii) a complementary affinity molecule associated with one or more polypeptide antigens. See paragraph 175 and paragraph 182.
Malley et al disclose that the complementary affinity-molecule pair is  biotin/biotin binding proteins wherein the first affinity molecule is biotin and the complementary affinity molecule is biotin binding protein or function portions thereof and disclose such a biotin binding protein such as rhizavidin. See paragraph 183.
Malley et al does not disclose that the backbone polymer comprising a polymer comprising  Klebsiella spp K19 capsular polysaccharide  and one or more antigenic polysaccharide of Pseudomonas conjugated to the Klebsiella K19 capsular polysaccharide.
Beurret et al disclose the Klebsiella capsular polysaccharide from K19.
Kowarik et al disclose O antigens from P. aeruginosa wherein the O antigens comprise O1, O2, O3, O4, O5, O6, O10, O11, O12. See paragraph 17, 23 and 101-104.
It would have been prima facie obvious to a person of ordinary skill in the art at as of the effective filing date that the Klebsiella K19  capsular polysaccharide of Beurret et al and any one or a combination of the O antigens from Pseudomonas disclosed by Kowarik et al can be conjugated together to make  a chimeric polysaccharide polymer  in the antigen delivery MAPS platform of Malley et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that 
The motivation to do so is that Malley et al disclose that the MAPS (Multiple Antigen Presenting System) is flexible and versatile and can present a polymer such as a naturally occurring polymer such as a polysaccharide of gram positive bacteria or gram negative bacteria or any polysaccharide of prokaryotic origin and the polysaccharide polymer of the MAPS can be chimeric comprising more than one type of different polymer. The choice of the K19 capsular polysaccharide being the polymer of the chimeric polymer non-covalently complexed with the polypeptide antigen would have prima facie obvious as  the choice is limited to either the Klebsiella or Pseudomonas polysaccharide and either polysaccharide could serve as the backbone polymer of the chimeric polymer non-covalently complexed with the antigen.

Claim  49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Malley et al. WO 2012/155053 11/15/12 cited in IDS and  Beurret et al. Carbohydrate Research volume 157, pages 13-25 December 1986 and Kowarik et al. WO 2015/158403 10/22/15 as applied to claims 1, 44, 46, 47, 48 above, further in view of Simon et al. WO 2016/044773 3/24/2016 cited in IDS and Faezi et al. Int J Mol Cell Med. 2016 Winter; 5(1):37-48.
The combination of Malley and Beurret and Kowarik does not disclose that the one or more polypeptide antigens is P. aeruginosa flagellin subtype B D2 domain lacking the TLR5 binding motif.
Simon et al disclose that Pseudomonas aeruginosa flagella are well established virulence factors and protective antigens against Pseudomonas aeruginosa infections. See page 7 last paragraph. Simon et al disclose that  flagellin type A (FlaA) and antigenic fragment thereof and flagellin type B (FlaB). See paragraph 22 first paragraph.

It would have been prima facie obvious to a person of ordinary skill in the art at as of the effective filing date of the invention that P. aeruginosa type B flagellin  disclosed by Simon et al  or the D2 domain of  flagellin type B can be used as bacterial antigen in the combination of  Malley et al and Beurret et al and Kowarik et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Malley et al disclose that the MAPS (Multiple Antigen Presenting System) is flexible and versatile and can be used to present bacterial antigens from Pseudomonas (see paragraph 129 and paragraph 156) and Simon et al disclose that Pseudomonas aeruginosa flagella including type B are well established virulence factors and protective antigens against Pseudomonas aeruginosa infections and Faezi et al disclose that from the crystal structure of flagellin, the D2 domain is exposed to solution and could play a role in immunogenicity.

Allowable Subject Matter
Claim 57 is allowable. The prior art does not teach or suggest an immunogenic compositions comprising all of the first-eighth immunogenic composition set forth in claim 57.
Status of the Claims
Claims  1, 19-21, 24-25, 29, 34, 36, 41, 44, 46-49 and 93. Claims 22, 35, 40, 43, 45, 55, 59, 101, 107, 110, 113, 131-132 and 136 are withdrawn. Claim 57 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645